
	
		III
		109th CONGRESS
		2d Session
		S. CON. RES. 102
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2006
			Mr. Santorum submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Condemning the decision by the city of St.
		  Denis, France, to name a street in honor of Mumia Abu-Jamal, the convicted
		  murderer of Philadelphia Police Officer Danny Faulkner.
	
	
		Whereas
			 on the night of December 9, 1981, Police Officer Danny Faulkner was shot and
			 killed in cold blood during a traffic stop in Philadelphia,
			 Pennsylvania;
		Whereas
			 in the process of arresting the driver of a car traveling the wrong way down a
			 one-way street, the driver’s brother appeared from across the street and
			 proceeded to open fire on Officer Faulkner while his back was turned
			 away;
		Whereas
			 the driver’s brother was identified as Mumia Abu-Jamal;
		Whereas
			 Mumia Abu-Jamal shot Officer Faulkner 4 times in the back;
		Whereas, although seriously injured,
			 Officer Faulkner returned fire, striking his attacker;
		Whereas
			 Mumia Abu-Jamal was undeterred and stood over Officer Faulkner and shot him in
			 the face, mortally wounding him;
		Whereas
			 Mumia Abu-Jamal attempted to flee, but collapsed several feet from the slain
			 Officer Faulkner, murder weapon in hand;
		Whereas
			 Mumia Abu-Jamal was charged and convicted of first degree murder by a jury of
			 his peers;
		Whereas
			 Mumia Abu-Jamal has had numerous legal appeals, including appeals to the
			 Pennsylvania State Supreme Court and the United States Supreme Court, and his
			 conviction has been upheld each time;
		Whereas, on April 29, 2006, the municipal
			 government of St. Denis, a suburb of Paris, dedicated a street in the honor of
			 Mumia Abu-Jamal; and
		Whereas
			 the official recognition and celebration of a convicted murderer of a police
			 officer of the United States is an affront to law enforcement officers across
			 the Nation: Now, therefore, be it
		
	
		That Congress—
			(1)condemns the murder of Philadelphia Police
			 Officer Danny Faulkner;
			(2)urges the municipal government of St. Denis
			 to take immediate action to change the name of Rue Mumia Abu-Jamal and, if such
			 action is not taken by the municipal government of St. Denis, urges the
			 Government of France to take appropriate action against the city of St. Denis
			 to change the name of Rue Mumia Abu-Jamal; and
			(3)commends all police officers in the United
			 States and throughout the world for their commitment to public service and
			 public safety.
			
